Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Frank Bernstein on 07/18/2022.

The application has been amended as follows: 
Claim 1: (Currently Amended): A lapping material comprising:
	a polishing surface comprising a knitted fabric constituted by warp knitting or weft knitting, wherein at least a part of a fiber constituting the knitted fabric is a false twisted yarn; and
	a resin with which the knitted fabric is impregnated,
wherein the resin comprises a first resin and a second resin different from the first resin, and wherein the second resin is a reaction product of a urethane prepolymer having an NCO equivalent of 300 or less and a curing agent, and
wherein a content of the knitted fabric is 30 to 60% by mass based on a total amount of the knitted fabric, the first resin, and the second resin, 
wherein a surface roughness Ra of the polishing surface is 25 to 80 [Symbol font/0x6D]m, and
wherein a number average diameter of a single yarn constituting the knitted fabric is 3 to 30 [Symbol font/0x6D]m.

Claim 6: (Cancelled): 

Claim 11: (Withdrawn, Currently Amended): A method for producing a lapping material, comprising:
	a primary impregnation step of impregnating a knitted fabric constituted by warp knitting or weft knitting, wherein at least a part of a fiber constituting the knitted fabric is a false twisted yarn, with a resin solution comprising a first resin, and conducting wet coagulation to thereby provide a resin-impregnated knitted fabric,
	an immersion step of immersing the resin-impregnated knitted fabric in an immersion liquid comprising a solvent in which the first resin can be soluble, and
	a secondary impregnation step of impregnating the resin-impregnated knitted fabric after the immersion step with a [[solution]] second resin which is a reaction product comprising a urethane prepolymer having an NCO equivalent of [[400]] 300 or less and a curing agent,
wherein a content of the knitted fabric is 30 to 60% by mass based on a total amount of the knitted fabric, the first resin, and the second resin, 
wherein a surface roughness Ra of the polishing surface is 25 to 80 [Symbol font/0x6D]m, and
wherein a number average diameter of a single yarn constituting the knitted fabric is 3 to 30 [Symbol font/0x6D]m.


Reasons for Allowance

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous 103 rejections have been withdrawn due to Examiner’s amendments.
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor taught having the allowable subject matter that was placed into the claims detailing a lapping material comprising a polishing surface comprising a knitted fabric constituted by warp knitting or weft knitting, wherein at least a part of a fiber constituting the knitted fabric is a false twisted yarn; and a resin with which the knitted fabric is impregnated, wherein the resin comprises a first resin and a second resin different from the first resin, and wherein the second resin is a reaction product of a urethane prepolymer having an NCO equivalent of 300 or less and a curing agent, and wherein a content of the knitted fabric is 30 to 60% by mass based on a total amount of the knitted fabric, the first resin, and the second resin, wherein a surface roughness Ra of the polishing surface is 25 to 80 [Symbol font/0x6D]m, and wherein a number average diameter of a single yarn constituting the knitted fabric is 3 to 30 [Symbol font/0x6D]m.
The applicant does not need to provide a summary of the interview because the record is complete.
The closet prior art of Sharmila (US Pub. No. 2016/0193716) a lapping material (element 102) comprising: a polishing surface (outer surface of element 102) comprising a knitted fabric (see paragraphs 0034), a resin with which the knitted fabric is impregnated (see paragraphs 0034, 0040) wherein the resin comprises a first resin (see paragraphs 0052, 0061, 0097 where the prior art states compressed composite backing is formed of the knitted fabric and first resin) and a second resin (see paragraphs 0052, 0097-0098, and 0106-0107 where the prior art states the abrasive/binder coat is the second resin) different from the first resin, a curing agent (see paragraph 0061-0062, and wherein a content of the knitted fabric is 30 to 60% by mass based on a total amount of the knitted fabric, the first resin, and the second resin (see paragraph 0074_. However, the above reference does not disclose the knitted fabric is constituted by warp knitting or weft knitting, wherein at least a part of a fiber constituting the knitted fabric is a false twisted yarn, the urethane prepolymer having an NCO equivalent of 400 or less, wherein a number average diameter of a single yarn constituting the knitted fabric is 3 to 30 μm, and wherein a surface roughness Ra of the polishing surface is 25 to 80 μm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/01/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 2, 2022